
	
		I
		111th CONGRESS
		2d Session
		H. R. 5185
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. DeFazio (for
			 himself, Mr. Donnelly of Indiana, and
			 Mr. Marshall) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 10 and 38, United States Code, to
		  increase the maximum age for children eligible for medical care under the
		  TRICARE program and the CHAMPVA program.
	
	
		1.Short titleThis Act may be cited as the Fair
			 Health Care for Military Families Act.
		2.Increase of
			 maximum age for children eligible for medical care under CHAMPVA
			 program
			(a)IncreaseSection 1781(c) of title 38, United States
			 Code, is amended—
				(1)by striking
			 twenty-three and inserting twenty-six; and
				(2)by striking
			 twenty-third birthday and inserting twenty-sixth
			 birthday.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to medical care provided on or after
			 the date of the enactment of this Act.
			3.Increase of
			 maximum age for children eligible for medical care under TRICARE
			 program
			(a)Increase
				(1)ChildrenSubparagraph
			 (D) of section 1072(2) of title 10, United States Code, is amended—
					(A)in clause (i), by
			 striking 21; and inserting 26; or;
					(B)by striking clause
			 (ii);
					(C)by redesignating
			 clause (iii) as clause (ii); and
					(D)in clause (ii), as
			 redesignated by subparagraph (C), by striking or (ii).
					(2)Custodial
			 dependentsClause (ii) of section 1072(2)(I) of such title is
			 amended—
					(A)in subclause (I),
			 by striking 21; and inserting 26; or;
					(B)by striking
			 subclause (II);
					(C)by redesignating
			 subclause (III) as subclause (II); and
					(D)in subclause (II),
			 as redesignated by subparagraph (C), by striking or (II).
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to medical care provided on or after the date of the enactment of this
			 Act.
			
